231 F.2d 654
Billy Joe HELTON, Appellant,v.UNITED STATES of America, Appellee.
No. 15664.
United States Court of Appeals Fifth Circuit.
April 12, 1956.

Charles W. Tessmer, Dallas, Tex., for appellant.
William O. Braecklein, Asst. U.S. Atty., Dallas, Tex., Heard L. Floore, U.S. Atty., Fort Worth, Tex., for the United States.
Before RIVES, TUTTLE and JONES, Circuit Judges.
PER CURIAM.


1
It is necessary to consider only the first specification of error to the effect that the district court erred in failing to charge on the presumption of innocence.  Appellant's exception to such failure duly reserved must be sustained.  Coffin v. U.S., 156 U.S. 432, 15 S. Ct. 394, 39 L. Ed. 481.


2
The judgment of conviction is accordingly reversed and the case remanded for a new trial.


3
Reversed and remanded.